Citation Nr: 1518860	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.  The Veteran died in January 2011; the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in January 2011.

2.  At the time of his death, service connection was not in effect for any disability.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he continuous rated totally disabled for a period of not less than five years from his discharge from active duty, nor was he a former prisoner of war (POW).


CONCLUSION OF LAW

Criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.22, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to DIC benefits under 38 U.S.C.A. § 1318.  DIC benefits are payable to a surviving spouse where it is shown that the Veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22.

At the time of the Veteran's death, service connection was not in effect for any disability.  While the Veteran's service in Vietnam is not in dispute, this fact, in and of itself, does not provide a basis to grant this claim. 
 
Based upon the foregoing, it is clear that the Veteran had not been rated totally disabled for a continuous 10 year period prior to his death, or that he was continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.

For these reasons, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In so concluding, the Board in no way intends to minimize the Veteran's service to this country, or the appellant's sincerity in pursuing her claim.  However, the Board is obligated to decide cases based on the evidence before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).  

In view of the foregoing, the Board finds that entitlement to DIC benefits under38 U.S.C.A. § 1318 is not warranted in this case.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Duties to Notify and Assist

The Board finds that the statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is solely one of statutory interpretation.  Accordingly, the Board finds that the provisions of the VCAA are not applicable to this issue because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As such, the Board is not required to address efforts to comply with the VCAA with respect to this issue.


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


